PER CURIAM.
Morgan Labissiere has appealed, seeking correction of a scrivener’s error in his judgment of conviction. The State has no objection. The cause is remanded to the trial court for the purpose of deleting the reference to Section 775.087, Florida Statutes, from the judgment of conviction. See *517Howard v. State, 854 So.2d 288 (Fla. 3d DCA 2003).1
Remanded.

. The State has requested that a clerical error declaring first degree murder as a first degree felony be corrected. See Section 775.082, Florida Statutes (2001). On remand the trial court is free to make the correction.